IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: N.D.P., A MINOR       : No. 344 EAL 2018
                                          :
                                          :
PETITION OF: T.A.P., MOTHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.